Case 2:18-cv-01269-JLS-JCG Document 157 Filed 05/22/19 Page 1 of 2 Page ID #:3733
                                                                              FILED
                       UNITED STATES COURT OF APPEALS                          MAY 22 2019

                                                                           MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




   STM ATLANTIC N.V., a Dutch company;             No.    18-55769
   STM GROUP, INC.; EMIL
   YOUSSEFZADEH, an individual; UMAR               D.C. No.
   JAVED, an individual,                           2:18-cv-01269-JLS-JCG
                                                   Central District of California,
                 Plaintiffs-Appellees,             Los Angeles


   v.                                              ORDER


   GLOBAL-IP CAYMAN; GLOBAL IP
   USA, INC.,

                 Intervenors-Appellants,

     v.

   DONG YIN DEVELOPMENT
   HOLDINGS LIMITED, a Hong Kong
   unlimited company; CHINA ORIENT
   ASSET MANAGEMENT
   INTERNATIONAL HOLDING
   LIMITED, a Hong Kong limited company;
   LUDWIG CHANG, an individual,

                 Defendants.



          Appellant’s motion to voluntarily dismiss the appeal, filed May 20, 2019, is

  GRANTED. The copy of this order constitutes the mandate.
Case 2:18-cv-01269-JLS-JCG Document 157 Filed 05/22/19 Page 2 of 2 Page ID #:3734




                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT


                                            By: Omar Cubillos
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7




                                        2
